Jerry Brown v. State of Texas
















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-304-CR

     JERRY BROWN,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 13th District Court
Navarro County, Texas
Trial Court # 27,554
                                                                                                               

MEMORANDUM OPINION
                                                                                                                

      Pursuant to a plea bargain, Jerry Brown pled guilty to a charge of possession of a
controlled substance.  The trial court followed the plea bargain agreement and sentenced
Brown to ten years’ imprisonment.  Brown filed a general notice of appeal.  We dismiss the
appeal for want of jurisdiction.
      Where a defendant pleads guilty or nolo contendere with the benefit of a plea bargain
agreement and the punishment assessed does not exceed the agreed punishment, a defendant’s
notice of appeal must comply with the extra-notice requirements of Rule 25.2(b)(3) of the
Texas Rules of Appellate Procedure.  Tex. R. App. 25.2(b)(3); Craddock v. State, No. 10-00-231-CR, slip op. at 2  (Tex. App.—Waco November 8, 2000, no pet. h.).
  In this situation, a
general notice of appeal is insufficient to confer jurisdiction on a court of appeals.  Id. 
      Brown’s general notice of appeal did not comply with Rule 25.2(b)(3).  The time for
perfecting his appeal has elapsed and this jurisdictional defect cannot now be corrected.  Id.,
slip op. at 4.  Accordingly, we do not have jurisdiction over this appeal and dismiss it for want
of jurisdiction.  Id.


                                                                       PER CURIAM
Before Chief Justice Davis,
          Justice Vance, and
          Justice Gray
Appeal dismissed
Opinion delivered and filed November 22, 2000
Do not publish